PER CURIAM.
This appeal involves an ethics opinion adopted by the board of governors of the Kentucky Bar Association. The opinion states that a trial commissioner of a juvenile court and a Commonwealth’s attorney may not be members of the same law firm.
The appellants, members of the same firm who have occupied those positions for a number of years, argue that there have never been accusations or insinuations of impropriety during the time of this professional association or of a failure to fulfill the duties required by their respective offices. They point out the unlikelihood or virtual impossibility of effecting any impropriety with regard to their respective offices. The appellees say that no impropriety is suggested with regard to these appellants.
The point is not whether impropriety exists, but that any appearance of impropriety is to be avoided. We are of the opinion that such association carries with it an appearance of impropriety so that it should not be permitted.
The opinion of the board of bar governors of the Kentucky Bar Association is affirmed.
All concur.